Citation Nr: 1104087	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1981, 
and from January to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for PTSD, irritable bowel 
syndrome, and fibromyalgia.  When this case was previously before 
the Board in March 2007, it was remanded for additional 
development of the record.  As the requested actions have been 
accomplished, the case is again before the Board for appellate 
consideration.

In its March 2007 determination, the Board denied the Veteran's 
claim for service connection for migraine headaches.  This 
decision, accordingly, is limited to the issues set forth on the 
preceding page.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD resulting from 
military sexual trauma, and has provided corroborating 
information concerning the incident.

2.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  The Veteran has irritable bowel syndrome.

4.  The most probative evidence indicates that the Veteran does 
not suffer from fibromyalgia.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(4) 
(2010).

2.  Irritable bowel syndrome is presumed to be incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. § 3.317 (2010).

3.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a September 2003 letter, issued prior to the 
rating decision on appeal, and in a July 2007 letter, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate her claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The July 2007 letter also advised the Veteran 
how disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in September 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes the service treatment 
records, service personnel records, post service treatment 
records, Social Security Administration records, the reports of 
VA examinations, statements submitted on behalf of the Veteran, 
and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and testimony.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

	I.  PTSD 

If a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise the VA of potential sources of 
such evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(4).

The Veteran asserts service connection is warranted for PTSD.  
The evidence supporting her claim includes her statements, 
including her testimony at a hearing before the undersigned, 
statements submitted on her behalf, and the medical evidence of 
record.

VA outpatient treatment records disclose the Veteran was seen in 
March 2002.  She asserted she had been raped during a field 
exercise in service, and reported it to the company commander, 
but did not know what action he took.

A private social worker related in a statement received in 
December 2003 that the Veteran had been seen in psychotherapy 
since July of that year.  She noted the Veteran had symptoms of 
PTSD, including depression, internalized rage, hypervigilance and 
low self-esteem. 

The Veteran was admitted to a VA domiciliary in September 2004 
for treatment of PTSD related to military sexual trauma.  Her 
symptoms included hypervigilance, occasional possible visual 
hallucinations, depression and anxiety.  She alleged psychiatric 
treatment in service.  The diagnosis on discharge was PTSD 
(military sexual trauma).  

In a statement received in January 2005, the Veteran referred to 
an incident that occurred during basic training.  She claims that 
during a first aid exercise, an instructor told her she had 
completed her task, but gave her "NG."  She reports she and 
another soldier were instructed to fill bags with sand.  She 
asserts that after the other soldier left, the instructor 
returned and he was "standing there with his penis in his 
hands."  She maintains the only thing she remembers is he was 
brushing her shirt off from behind and asked if everything was 
okay.  When she asked why she got the "NG," the instructor 
stated he needed a reason for her to stay.  He then let her 
leave.  A few seconds later, her squad leader saw her and asked 
what kind of exercise she had been doing.  She describes she was 
crying and later returned to the barracks where she showered.  
She relates she subsequently learned the instructor was demoted.  
She denied knowing the name of the instructor.  

When seen at a VA outpatient treatment clinic in July 2006, the 
Veteran related she was very anxious.  It was noted she had a 
hearing regarding her claim for compensation for PTSD and stated 
this was triggering severe anxiety about having to discuss and be 
reminded of her trauma.  The diagnosis was PTSD.  The examiner 
opined the Veteran's PTSD was due to military sexual trauma.  

In a statement received in December 2008, someone wrote she was a 
childhood friend of the Veteran and she had received good grades 
and was well liked by her teachers.  It was noted she had served 
in Germany with the Veteran, although not in the same company.  
It was indicated they talked everyday about their experiences, 
but later saw less of the Veteran.  When they did get together, 
the conversations were not the same.  The Veteran was withdrawn 
and distant.  When asked if something was wrong, the Veteran told 
her about the assault by an NCO, and that not much was done to 
him.  The Veteran indicated she was made to feel she was wrong 
for turning the soldier in.

A statement from D.H. was also received in December 2008.  He 
maintained he had known the Veteran for more than 35 years, and 
recalls she was easygoing and quick to smile prior to service.  
He added that she is "nowhere near the spirited person she was 
before she went into the service."

A VA psychiatric examination was conducted in January 2009.  The 
examiner indicated she reviewed the claims folder and noted that 
it contained multiple mental health treatment notes indicating 
ongoing treatment for PTSD and symptoms of depression.  She also 
stated there were multiple letters from family members and 
friends documenting the change in behavior from the Veteran's 
pre-service adjustment to following the sexual assault in 1980.  
The examiner added the file contained several written accounts of 
this which were consistent and consistent with the course of 
events she supplied in the evaluation.  The Veteran reported 
feelings of guilt and said she felt she did something to bring on 
the abuse that happened during the training exercise in service.  
She claimed she had nightmares and visions of being raped.  
Following a mental status evaluation, the diagnosis was PTSD.  
The examiner concluded that given her military sexual trauma, it 
was at least as likely as not that the Veteran's symptoms of PTSD 
are the result of her in-service trauma that has been documented.  

The Board acknowledges the Veteran is competent to provide 
information concerning the in-service incident.  In addition, she 
has furnished evidence establishing a change in her behavior 
after the in-service rape.  In light of the medical opinion of 
record, and that there is no evidence to the contrary, the Board 
finds, resolving doubt in the Veteran's favor, service connection 
for PTSD is warranted.

	II.  Persian Gulf claims 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; or 
(2) medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses).  38 C.F.R. 
§ 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii). 
Chronic multisymptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period 
of chronicity is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following:  fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between a veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of a 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 
2010); see 75 Fed. Reg. 59968 (2009).  

The evidence establishes that the Veteran served in the Persian 
Gulf during the requisite time period under 38 C.F.R. § 3.317.  
She argues she has fibromyalgia and irritable bowel syndrome, 
both to include as being due to undiagnosed illness.

A.  Irritable bowel syndrome 

The service treatment records from the Veteran's first period of 
service show she was seen in February 1981 for complaints of 
stomach cramps of two weeks duration.  An examination revealed 
slight tenderness on palpation of the left upper quadrant.  No 
rebound tenderness was reported.  The assessment was 
gastroenteritis.

On VA digestive examination in March 2004, the Veteran reported 
she had been constipated since 2003, and indicated she had bowel 
movements twice weekly.  She described abdominal pain that was 
relieved by the bowel movement.  She also reported she had loose, 
watery bowel movements about four days per month.  It was 
reported that a colonoscopy earlier that year was negative, 
except for hemorrhoids.  The pertinent diagnosis was irritable 
bowel syndrome.  

The Veteran was again afforded a VA examination for her 
gastrointestinal condition in August 2009.  She reported she 
developed intermittent diarrhea and constipation after she 
returned from the Persian Gulf, and that these symptoms have been 
present since then.  She indicated she had not sought medical 
attention for this problem.  She claimed she had not had a 
normal, formed soft stool in the past 12 months.  She stated she 
had constipation lasting for up to two weeks before having a 
bowel movement, and then go another week or two before having a 
bowel movement, with diarrhea between those times.  She described 
her problem more as a discomfort and distress in the abdomen and 
a puffy, bloated feeling rather than sharp pain.  An examination 
disclosed no areas of tenderness in the abdomen.  Peristalsis was 
normal.  There was no enlargement of any organ.  Some 
hyperresonance to percussion was noted, but there were no 
abnormal bowel sounds suggesting restriction or obstruction.  The 
Veteran was not malnourished.  The examiner concluded, based on a 
review of the claims folder, the history provided by the Veteran 
and the physical examination that the Veteran met the criteria 
for irritable bowel syndrome.  This was based on intermittent 
diarrhea and constipation with a bloated abdomen and abdominal 
discomfort sometimes relieved by defecation.  The examiner 
observed that the Veteran had significant stress factors stemming 
from her service and that she had no abdominal problems prior to 
that time.  

Thus, the only medical opinion of record is to the effect that 
the Veteran has irritable bowel syndrome.  There is no evidence 
to the contrary.  The Board concludes, therefore, that the 
evidence supports the claim for service connection for irritable 
bowel syndrome.

B.  Fibromyalgia 

The evidence supporting the Veteran's claim includes her 
statements and some of the medical findings of record.  When 
examined by the VA in February 2004, the Veteran stated she 
developed joint pain and has been diagnosed with fibromyalgia.  A 
physical examination noted normal range of motion in all joints 
except the shoulders.  The examiner provided an impression of 
fibromyalgia. 

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The service treatment records are negative for findings 
relating to fibromyalgia.  A report of medical history in 
February 1991 discloses the Veteran denied arthritis, rheumatism, 
bursitis and a bone or joint abnormality.  

A July 2005 determination of the Social Security Administration 
does not reflect fibromyalgia.

The Veteran was examined by the VA in February 2009.  She stated 
she had been diagnosed with fibromyalgia.  She also noted another 
VA examiner said she did not have it.  The Veteran asserted she 
aches all over.  An examination demonstrated tender points only 
on the right side of her body.  She had significant stiffness of 
the lower back and legs.  The examiner concluded it was less 
likely as not that the Veteran had fibromyalgia in view of the 
fact she had unilateral tender points.  

The Board acknowledges that fibromyalgia was diagnosed following 
the VA examination in 2004.  However, the claims file was not 
available at that time, and the examiner provided no rationale 
for his impression.  Indeed the only physical findings noted 
involved the shoulders.  Under Diagnostic Code 5025, fibromyalgia 
requires widespread pain in both sides of the body and above and 
below the waist.  See 38 C.F.R. § 4.71a.  Conversely, the 
February 2009 examiner provided a rationale for her conclusion 
that the Veteran did not have fibromyalgia and she reviewed the 
claims file.  The Board, accordingly, attaches greater weight to 
the conclusion with rationale provided on the February 2009 VA 
examination, than to the unsupported opinion on the 2004 VA 
examination. 

To the extent that the Veteran contends that she has 
fibromyalgia, there is no indication she has any medical training 
such that she is competent to provide a medical diagnosis or 
medical opinion on this point.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  As 
the VA examiner has appropriate medical training to diagnose such 
a disorder, the Board finds the medical conclusions following 
examination in 2009 to be more probative than the Veteran's lay 
contentions as to the presence of fibromyalgia. 

As the most probative evidence indicates the Veteran does not 
have fibromyalgia, the preponderance of the evidence is against 
the claim and service connection is denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim for service connection for fibromyalgia, that doctrine is 
not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for irritable bowel syndrome is granted.

Service connection for fibromyalgia, to include as due to 
undiagnosed illness, is denied.




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


